DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 26 March 2020 and 6 October 2020 have been considered by the Examiner.

Claim Objections
Claim 1 is  objected to because of the following informalities:  minor typographical errors.


    PNG
    media_image1.png
    248
    675
    media_image1.png
    Greyscale
Claim 1 recites 2 formulae (1) and (2). See image of the formulae of the claim as seen in the official record.



    PNG
    media_image2.png
    116
    321
    media_image2.png
    Greyscale






Whether it is the font or the transmission of the application, it is difficult to distinguish the mathematical operators in combination with the selected variables. Formula (1) appears to read:

y ≥ —0.735  ×  x ÷ 0.544 		(1)
y ≥ 1.389 × x - 0.089		(2)

where  the operator before the 0.544 appears to be the division sign “÷” and not a plus sign “+”.  Also using “×” as the multiplication sign adjacent to the lowercase “x” is also challenging when looking at the printed publication.
    
The Examiner believes that the formulae are read as follows:

y ≥ -0.735 × x + 0.544		(1)
y ≥ 1.389 × x - 0.089		(2).

The Examiner suggests amending the formulae in the claims and possibly the specification too, so that the formulae are clear. One possible amendment would be to use the asterisk “*” or a large center dot “•” as the multiplication symbol, as shown below: 
-0.0398 – 0.002 • (Fe2O3) + 0.097 • (FeO) + 0.0019 • (TiO2) + 0.95 • (CoO) – 21.16 • (Se) + 0.66 • (Cr2O3) – 0.030 • (NiO) ≥ 0	(a)

y ≥ -0.735 • x + 0.544	(1)
y ≥ 1.389 • x - 0.089		(2).

Appropriate correction is required.


Claim Rejections - 35 USC § 112(d) or fourth paragraph

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5, which depends from claim 1, recites the limitation “the visible light transmittance (TVA) based on the Standard Illuminant A at a sheet thickness of 3.5 mm being 10 to 22%.” However, claim 1 limits the TVA to 10 to 16.7 %,  so claim 5 in regards to the TVA is broader than the claim from which it depends.
Claim 9, which depends from claim 1, recites the limitation “the content of CoO is 0.014% or more and 0.032% or less in the case where the content of NiO is 0%.” However, claim 1 already limits the amount of CoO to 0.014 to 0.032% when the content of NiO is 0. Therefore, claim 9 fails to further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,626,044 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
26 March 2022